Citation Nr: 1702752	
Decision Date: 02/01/17    Archive Date: 02/15/17

DOCKET NO.  11-05 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lumbar spine disability (claimed as lower back).

2.  Entitlement to service connection for a cervical spine disability (claimed as upper back).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel



INTRODUCTION

The Veteran has active duty service in the United States Army from June 1981 to June 1984 and from September 1987 to August 1991.  

These matters come before the Board of Veterans' Appeals (Board) from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO).  The Board previously remanded this case in September 2015.

The Board notes that the Veteran originally requested a hearing before a Veterans Law Judge, but withdrew this request in June and July 2015.  


FINDINGS OF FACT

1.  The probative, competent evidence is against a finding that the Veteran's lumbar spine disability is related to active duty service.

2.  The probative, competent evidence is against a finding that the Veteran's cervical spine disability is related to active duty service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).

2.  The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107; 38 C.F.R. §§ 3.102, 3.303, 3.304.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

VA is required to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  38 C.F.R. § 3.159(b).  Compliant notice was provided in June 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Board recognizes that the Veteran's service treatment records from his first period of active duty are unable to be located and are not in the claims folder.  In cases where service treatment records are missing or presumed destroyed, the Board has a heightened duty to assist the Veteran with the development of evidence in support of his claims.  See Daye v. Nicholson, 20 Vet. App. 512, 515 (2006); Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing service records.  See Cromer, 19 Vet. App. at 217-18.  

In a March 2016 letter, the RO detailed the efforts made to locate the service treatment records.  The letter indicated that all procedures to obtain the Veteran's complete service treatment records had been exhausted; therefore, any further attempts would be futile.  See 38 C.F.R. § 3.159 (c)(2) and (3).  Thus, the Board finds no basis for further pursuit of any missing service treatment records, as such efforts would be futile at this juncture.  The Veteran was properly notified of the unavailability of the records in this correspondence.  Notably, the Veteran has made no contentions that he sought treatment for his back during that time period.  The Board notes that a VA examination has been conducted and an opinion obtained.  

The Board also notes that actions requested in the prior remand have been undertaken.  Indeed, some of the Veteran's service treatment records were obtained, VA medical records were obtained, and VA medical opinions were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran essentially contends that he developed back and neck pain during his active service, resulting in his current spinal disabilities.

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with lumbosacral strain and cervical strain.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no evidence of complaints of, or treatment for spinal disabilities during active duty service.  The Veteran's entrance examination in 1987 was grossly normal, with no evidence of any musculoskeletal disabilities.  The Veteran sought treatment for chest pain and sinus tachycardia, as well as a left leg injury during service, but there were no complaints of back or neck pain.  The Board notes that there are no service treatment records from the Veteran's first period of service, but given that his entrance examination in the later period of service was normal and in a report of medical history completed by the Veteran at the time of that examination he denied having had recurrent back pain, the Board finds that he did not have ongoing back pain from his first period of service.  

The first treatment for his spinal disabilities following service was in 2010, when the Veteran sought treatment for neck and back pain.  His spinal MRI showed stenosis at C5-C7.  At the time, the treatment provider indicated that she felt very strongly that his neck and back pain were likely due to when the Veteran went into a coma after a drug overdose.  A January 2010 VA treatment record includes the Veteran's report of going into a coma after taking pain pills in 2004, many years after his separation from service.  There was no evidence of any complaints of back pain or neck pain until 2010.

As there is no competent evidence of diagnoses of a cervical strain or a lumbosacral strain in service or within one year following discharge from service, competent evidence linking the current disabilities with service is required to establish service connection.  

In May 2016 the Veteran underwent VA examination in connection with his claims.  At the time he was diagnosed with a cervical strain and lumbosacral strain.  The Veteran complained that his back hurt him 98 percent of the time, but that there was no specific injury.  He asserted that it felt as though an elephant was standing on his back, and that he had a reduced range of motion in the spine with pain.  During the range of motion testing the Veteran had a reduced range of motion in both the cervical and lumbar spine.  There was tenderness in the spine but no evidence of pain with weight bearing; the Veteran did not exhibit further reduced range of motion testing with repetition.  The VA examiner referenced a January 2015 lumbar spine x-ray that was essentially negative.  He concluded that there was no evidence of back complaints in the Veteran's service treatment records, and that based on this the Veteran's current back condition as less likely than not caused or incurred in service.  For similar reasons, the VA examiner found that there was no evidence of neck complaints in the service treatment records and that therefore the Veteran's current neck disability was less likely than not caused by or incurred in service.  The Board notes that there were no opinions provided to the contrary.  

Although the Veteran reports that he sought treatment for back pain during service, he did not seek treatment or complain of back and neck pain until 2010, nearly 20 years after separation from latest period of service.  Moreover, the Veteran has filed many claims with VA over the years, beginning in 1999, and he did not mention back or neck pain as a disability until 2010.  In VA examinations for his previous claims he did not report neck and back problems.  Notably, during a May 1999 VA general medical examination the Veteran reported joint pain in the ankles, knees, and elbows.  The Board would expect that during a general medical examination where the Veteran specifically relayed his joint complaints, that he would have mentioned neck and back pain had such been present.  There is no medical or lay evidence suggesting that the Veteran had complaints of or treatment for neck or back pain after service but prior to 2010, and there is no evidence suggesting a nexus between these disabilities and active duty service.  As there are missing service treatment records, the Board attempted to solicit further information from the Veteran on his back and neck disabilities given the heightened duty to assist; however, no information has been provided outside of VA treatment notes and the May 2016 VA examination.  As mentioned, there was an indication that the Veteran's back and neck disabilities began after his coma in 2004, rather than during active duty service.  This evidence alone is not dispositive, but the sum of the evidence indicates a lack of nexus between the Veteran's current back and neck disabilities and active duty service.  

While the Veteran believes that his current back and neck disabilities are related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of cervical and lumbosacral strain are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical and lumbosacral strain is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current back and neck disabilities is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In reaching the conclusions above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.


ORDER

Entitlement to service connection for a lumbar spine disability (claimed as lower back) is denied.

Entitlement to service connection for a cervical spine disability (claimed as upper back) is denied.  


____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


